FILED
                             NOT FOR PUBLICATION                             OCT 9 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALANA D. WAGNER,                                 No. 12-15430

               Appellant,                        D.C. No. 3:10-cv-00728-RCJ-VPC

  v.
                                                 MEMORANDUM*
BANK OF AMERICA, NA,

               Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                            Submitted September 24, 2013**

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Alana D. Wagner appeals pro se from the district court’s order dismissing

for failure to prosecute her appeal of the bankruptcy court’s order granting relief

from the stay in her Chapter 13 bankruptcy proceedings. We have jurisdiction

under 28 U.S.C. § 158(d). We review for an abuse of discretion. Morrissey v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion in dismissing Wagner’s appeal

because Wagner failed to file a timely designation of record, statement of issues,

and notice regarding transcripts, make a timely payment for transcripts, or file an

opening brief when her appeal had been pending for over 11 months. See Fed. R.

Bankr. P. 8001(a) (an appellant’s failure to take steps required to prosecute a

bankruptcy appeal may be grounds for dismissal of the appeal); In re Morrissey,
349 F.3d at 1190-91 (dismissal for noncompliance with procedural rules is proper,

without explicit consideration of alternative sanctions, where procedural

deficiencies are numerous and egregious); Fitzsimmons v. Nolden (In re

Fitzsimmons), 920 F.2d 1468, 1472 (9th Cir. 1990) (affirming dismissal for failure

to prosecute where appellant did not timely serve the designation of record, failed

to take prompt steps to have reporter’s transcripts prepared, and failed to post the

necessary fees or contact the reporter until after the motion to dismiss was filed).

      Wagner’s contentions that the district court violated her due process rights

by failing to issue a scheduling order and that defendant is precluded from seeking

dismissal for failure to prosecute because of an alleged “fraud on the court” are

unpersuasive.

      AFFIRMED.


                                           2                                      12-15430